 596DECISIONSOF NATIONALLABOR RELATIONS BOARDPeyton Lincoln-MercuryandInternational AssociationofMachinists and AerospaceWorkers, AFL-CIO,District LodgeNo. 94and International AssociationofMachinists and Aerospace Workers,AFL-CIO,Local Lodge 1484;Brotherhood of Painters, Deco-rators and Paperhangers of America,AFL-CIO,PaintersLocalUnionNo. 1798;Automotive Em-ployees, Laundry Drivers and HelpersLocal No. 88,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 3I-CA-3549January22, 1974DECISION AND ORDERBy MEMBERSJENKINS, KENNEDY, ANDPENELLOOn July 12, 1973, Administrative Law Judge HenryS.Salim issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.In his Decision, the Administrative Law Judgefound that the incidents forming the basis for the8(a)(1) allegations in the complaint, promises ofbetter work conditions if employees ceased support-ing the Union, weredeminimis non curatlexand thatthe evidence, on an overall perspective, was insuffi-cient to support the allegations of the complaint.Accordingly,he recommended dismissal of thecomplaint in its entirety.We find merit in theGeneral Counsel's exceptions.The record shows that Respondent sells andservicesautomobiles and automobile parts. At thetime in question, late 1972, Respondent and theUnion were parties to a collective-bargaining agree-ment having an expiration date of December 31,1972.1Early in November, the Union involvedherein submitted proposals for a new contract, andnegotiations ensued between it and the Respondentshortly thereafter.ShortlybeforeThanksgiving,mechanicRogerAnderson and two other employees were having aconversationabout the Union when they wereapproached by Bobby Braido, a supervisor. Braido1Dates are 1972 unless stated differently.2The Administrative Law Judge found this was in reference to the salesbroke into the employees' conversation, askingAnderson what he expected from a union contract.Anderson replied that he (and presumably the othermechanics) wanted "50 percent," namely 50 percentof the hourly wage rate paid by customers. Thereu-pon, according to Anderson, Braido stated "if weweren't union, that we would have our 50 percent."On another occasion, a short time thereafter,Anderson told Braido that he objected to having towork on the day after Thanksgiving. According toAnderson, Braido replied that "if we weren't union,we would have the day after Thanksgiving off, thatthe people up front had it off."2LloydGreen, a mechanic, also testified to aconversation that he had with ServiceManagerHarry Mills. According to Green, Mills stated that"if it wasn't for the union, Peyton [Respondent'spresident]would do more for us and workingconditions would he better."Union Steward Eddie Grade and employee DavidIrvin also testified thatMills on another occasionand Respondent's president, Peyton Cramer, prom-ised in effect that, absent a union, working condi-tions would be better. Although the AdministrativeLaw Judge stated that he had problems with thecredibilityofGrade and Irvin, and apparentlydiscredited them,it isclear that he encountered nosuch problems regarding the credibility of Andersonand Green and that he at least inferentially creditedtheir testimony.We agree that the record supports afinding thatAnderson and Green are crediblewitnesses.The Administrative Law Judge nevertheless foundthat the allegations testified to by the witnesses hadlittle,ifany, tendency to restrain or coerce theemployees and weredeminimis non curatlex.CitingAmerican Federation of Musicians, Local 76, AFL-CIO,202 NLRB 620, he recommended that the complaintbe dismissed in its entirety. We disagree.We findAmerican Federation of Musiciansdistin-guishable from the instantcase.In that case, theunion had threatened a group of individuals withfines when, as it happened, one of those individualsin the group was a supervisor-indeed the son of theemployer. Under normalcircumstancesthe fining ofa supervisor for the reason there operative wouldwarrant the finding of a violation of the Act.However, aside from the nature of the incident, therespondent took corrective action by repudiating thethreat very shortly thereafter, and the Board con-cluded that in such circumstances no finding of aviolation or imposition of a remedy was warranted.3In the instant case, the record shows that thestatements to Anderson and Green, to the effect thatpersonnel who apparently were not unionizedRSee alsoColumbiaTypographicalUnion No 101, International Typo-208 NLRB No. 86 PEYTON LINCOLN-MERCURY597employees would earn more and receive more timeoff if they were not represented by a union, came at atime when the Union's contract was nearing expira-tion and when a new contract was to be negotiated.Inasmuch as such subjects as increased earnings andmore time off are of vital importance to employees,these remarks could only be interpreted as promisingbetterwork conditions if the employees defectedfrom the Union. As the record in any event fails todisclose that Respondent took any corrective actionto cure the effects of the coercive remarks, we are notprepared to say that in these circumstances theremarks to Anderson and Green had limited impact.Accordingly, unlike the Administrative Law Judge,we do not find Respondent's conductde minimis.Rather, to the contrary, we find that such remarksconstitute illegal promises of benefit to the employ-ees if they ceased supporting the Union, andtherefore violate Section 8(a)(1) of the Act.REMEDYHaving found that Respondent has engaged incertain unfair labor practices,we shall order it tocease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.PeytonLincoln-Mercury is engaged in com-merce within the meaning of Section 2(2), (6), and (7)of the Act.2.The Union involved is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By promising employees better working condi-tions if they ceased supporting the Union, Respon-dent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Peyton Lincoln-Mercury, Los Angeles, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Telling its employees that they will have betterworking conditions if they cease supporting theUnion.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir statutory rights.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its place of business at Los Angeles,California, copies of the attached notice marked"Appendix." 4Copies of said notice, on formsprovided by the Regional Director for Region 31,after being duly signed by Respondent's authorizedrepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.graphicalUnion of North America, AFL-CIO,193 NLRB 1089,where noviolation was found since a local union's illegalfining of a supervisor hadbeen overturned by the Internationaland the fine had been returned to thesupervisor before theissuance of a complaintby the General Counsel.Member Jenkins does not subscribetotheMusicianscase nor to thedictum concerning "correctiveaction"in thenext paragraph4 In the event that thisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promise our employees that theywill have better working conditions if they ceasesupporting the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of their rights to organize them-selves, to form, join, or help unions, to bargaincollectivelythrough the representatives theychoose, to act together for collective bargaining orother aid or protection, or to refrain from any orall of these things.All our employees are free, if they choose, to jointhe Union or any other labor organization.PEYTON LINCOLN-MERCURY(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutive 598DECISIONS OF NATIONALLABOR RELATIONS BOARDdays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7352.DECISIONHENRY S. SARM, Administrative Law Judge: Thisproceeding, heard at Los Angeles, California, on April 26,1973, pursuant to charges filed the preceding January 22and March 1,1 and a complaint issued March 21, presentsthequestionwhetherRespondent, herein called theCompany, violated Section 8(a)(1) of the Act by promisingits employees better working conditions if they were notrepresented by the Charging Party Unions.Upon consideration of the entire record and of the brieffiled by the General Counsel on May 21, 1973, there aremade the following:FINDINGS OF FACTThe Business of the Company and the LaborOrganizations InvolvedThe Company, a California corporation, is engaged inHarbor City, California, in the retail sale of new and usedautomobiles, parts, and related products. During the pastyear, Respondent had a gross volume of business in excessof $500,000 and received automobiles, parts, and materialsvalued in excess of $50,000 for use at its place of businessdirectly from suppliers located outside the State ofCalifornia. Upon the foregoing admitted facts, it is foundthatRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthat the Unions listed in the caption of this proceeding arelabor organizations within the meaning of Section 2(5) ofthe Act.The Alleged Unfair Labor PracticesThe Unions and the Respondent Company were partiesto a collective-bargaining agreement which was executedonMarch 12, 1970, and had a termination date ofDecember 31, 1972. Upon timely notice by the Machinistsand Aerospace Workers Union, the said Union, by letterdated either November 11 or November 17, submitted tothe Company its proposals for a new contract to which theCompany offered its written counterproposals on Novem-ber 27. The parties met on December 5, and the Unionsubmitted its revised proposals on December 15. Anothernegotiating session was held on January 5, 1973, but noagreement was reached as of April 26, the date of the trial.Roger Anderson, who has been employed for 4 years byRespondent as a mechanic, testified that in the latter partof November, before Thanksgiving, Bobby Braido, bodyshop manager, who is found to be a supervisor within theIAll dates are 1972, unless otherwise indicated4Anderson testified that during a coffeebreak, these two employees toldhim that they did not want the Union to represent them now that themeaning of Section 2(11) of the Act, was listening forabout 5 minutes to a conversation in which Anderson wasengaged with employee Mills and Roberts,2 when heinterrupted and asked Anderson "what [he] expected outof a union contract," whereupon Anderson replied that hewanted "50 percent," namely, 50 percent of the hourlylabor rate paid by customers. Braido, according toAnderson, said ". . . if we weren't union, that we wouldhave our 50 percent."Anderson also testified that he complained to Braido aweek later, during a coffeebreak, when he came up toBraido and told him he objected to having to work the dayafter Thanksgiving, to which Braido replied that, ". . . ifwe weren't union, we would have the day after Thanksgiv-ing off, that the people up front had It off." 3Anderson testified on cross-examination that Cramer,Respondent's president, calledameetingof the shopemployees in his office on January 8, 1973. Anderson'stestimony follows: Cramer "discussed what the Union hadrequested and what he had offered the Union, what theyhad agreed upon. He read us a letter from the NationalLabor Relations Board, he said, of what the Union coulddo,what the employees [were] entitled to do, that if theUnion had a strike, that we could cross the picket linewithout the threat of being blackballed from the Union.They could fine us, but they couldn't collect a fine, that hecould replace us, and that he would because he had abusiness to operate. But later on he told us that hecouldn't."Anderson testified that after Cramer's meeting with theemployees ended, Barry Buxton, an employee, askedCramer to explain the $4.50 hourly flat rate that he hadoffered to their Union, the Machinists and AerospaceWorkers, which represented the shop mechanics. Cramer,continued Anderson, made it clear that it was illegal forhim to make an offer to the employees, as the Respondentand Union were engaged at the time in negotiating acontract, but he would try to answerBuxton's question byciting a hypothetical situation. Anderson testified thatCramer explained to them that a proposal of his for themechanics to be paid an hourly flat rate of $4.50 could beaccomplished if all those mechanics presently employed byRespondent were to be classified as skilled mechanics andthose "shop employees" who would be hired in the futurewere classified unskilled and thus would receive a lowerhourly wage than those mechanics now working for theCompanyOn cross-examination,Anderson acknowledged thatduring this conversation, Cramer never promised theemployees this proposed $4.50 hourly wage rate condi-tioned on there being no union in the shop.Barry Buxton corroborated Anderson's testimony as towhat occurred in the shop after the January 8 meeting wasover at or about 5 p.m., when Cramer explained toemployees Estes, Grade, Tackett, and Irvin, as well asAnderson and himself, what the $4.50 hourly flat rate"meant" by citing "a hypotheticalsituation."John Estes, a mechanic, who is presently one ofcollective-bargainingagreementwith Respondent was about to expire3This is an unmistakablereferenceto the salespersonnelwho wereapparently not unionized PEYTON LINCOLN-MERCURY599Respondent's mechanics, corroborated the testimony ofthe other witnesses as to what occurred in the shop afterthe January 8 meeting, when Cramer answered employees'questions.Eddie Grade, who has been union shop steward 4 years,one of Respondent's mechanics, testified that he ap-proached Harry Mills, service manager, in January 1973,and engaged him in a conversation about the Union,during which Mills told him that ". . . things would bebetter if we didn't have a union.4 He said that I didn'tknow Peyton [Cramer ] as well as he did, and I told himthat Peyton had had the past three years to show us someindication that he would do the right thing by us, and hehadn't.He hadn't done the right thing. I told him thatPeyton could have given us some time off to come outthere when it was slow and send us home. Different thingslike that. Or days off to indicate that he wanted to do theright thing. . . . I said that without the Union that wewould be working Monday nights until 9, and I said thatwe would be working free motor clinics without having anychoice in the matter . . . . He said that we should givePeyton a chance." On redirect examination Grade testi-fied: ". . . that Harry Mills wasn't afraid to talk to meabout the Union, nor was I afraid to talk to him. Weweren't aware that we were saying something wrong, whenwe was talking. He wasn't trying to be coy in not saying theword `Union' and neither was I because we didn't realizewe shouldn't have been talking about that . . . . Weweren't afraid of what we were saying when we werestanding out there talking" [on Respondent's premises].Grade testified also that at the employees' Christmas partyheld on December 22, Peyton said, "that he didn't needanyone to tell him how to run his business, that he had hisown pension plan, and health plans available to us."On cross-examination, Grade stated that he was keptinformed of the negotiations between the Company and hisUnion, as he was the union steward and that he knew priorto the Christmas party the Company's offer of its proposedpension and health fund and that the Company hadproposed to the Union its willingness to establish a pensionand health fund. Also, testified Grade, during Cramer'stalk at the Christmas party, which Grade described as "afairly short speech," that Cramer never mentioned theUnion nor did he "condition" his pension and health plans"on getting rid of the Union."David Irvin testified that he voluntarily left Respon-dent's employ as a mechanic in March 1973. Mills, theservicemanager of the Mechanical Department, testifiedthat he fired Irvin. Irvin also testified that during the lastweek of December, he was present when Mills told LloydGreen, a mechanic, that ". . . without the Union, he thinkstheCompany would run a lot better . . . that thereprobably would be more benefits."On cross-examination, when counsel for Respondentasked him if he was "sure" that Mills said this, he answered"not positive." When Counsel persisted, insisting that Millsnever made such a statement, Irvin said "I think he did."When Counsel again asked, "Are you sure of that?" Irvinreplied "He said Peyton Cramer would like to run his ownbusiness." At this point, the transcript reads as follows:Q.You are sure that Mr. Mills said that PeytonCramer would like to run his own business, but you arenot sure of anything else, are you?A.No, sir. This is what I overheard he was talkingto Lloyd Green.Q.And the only exact words you remember Mr.Mills saying is that Mr. Cramer would like to run hisown business; isn't that correct?A. In his way, yes, I'd say.Q.And that's all you remember Mr. Mills saying atthat time?A.Right.Lloyd Green, a mechanic, testified that in the "first partof January" 1973, Harry Mills came over to his stall in theshop, where he and Irvin were discussing the Union, andafterMills stood there "listening ... to them, Harry gotinto the conversation. Harry said that if it wasn't for theUnion, Peyton would do more for us and workingconditions would be better."Braido testified he became body shop manager onNovember 15, and prior to that time, he was employed byRespondent as a "middleman." Basically, his testimony onsubstantivematters was substantially the same as that ofAnderson. On cross-examination, it was established that allof the conversations between Anderson and Braidooccurred after the latter became manager of the body shopon November 15.Mills,Respondent's service manager for over 5 years,who is found to be a supervisor within the meaning ofSection 2(11) of the Act, denied he ever had a conversationwithGrade concerning the Union or that he ever toldLloyd Green or any other employee, that Respondent'spresident, Cramer, "would do more for the employees andworking conditions would be better if they got rid of theUnion . . . [or] without the Union, the Company wouldrun a lot better . . . [and] there probably would be morebenefits for the employees."Peyton Cramer, president and co-owner of RespondentCompany, testified that immediately upon receiving noticefrom the Union by letter dated November 11, with respectto the impending expiration of the current collective-bargaining agreement, he instructed his "supervisors,"Braido and Mills, that he "was handling the completenegotiations through Mr. Lerten with the Union and thatat no time was any person to discuss with any employee ofPeyton Lincoln-Mercury anything concerning the Union,pros or cons, anything concerning wages, benefits, pen-sions, anything on that subject." Cramer denied that at theCompany's Christmas party, he ever mentioned to theassembled employees anything about the Union nor did hemention anything about union negotiations. Cramer thentestified about a meeting in his office which he had with"all the mechanics, body shop employees, porters and partsdepartment, anybody who was or would be covered underthe union contract." Present also were Braido, co-owner4Resp Exh 2, which is Grade's affidavit, given to a Board investigator,contains no mention that Mills stated "things would be better if we didn'thave a Union " On cross-examination, he hedged his previous testimony bystating "1 am reasonably sure that he said that things would be betterwithout the Union " 600DECISIONS OF NATIONALLABOR RELATIONS BOARDPeterRevson, and Tom Rees, controller of RespondentCompany. Cramer continued that he informed everyonepresent of the present status of negotiations with theUnion, explaining the Company's and Union's proposals,particularly the Company's offer of an hourly flat rate of$4.50,and his offer to the Union that the day afterThanksgiving should be a paid holiday. He continued thathe informed the employees which proposals had beenagreed to by the parties up to that time. He denied that atany time during this meeting, he made a statement withrespect to better terms and working conditions if theemployees would "get rid" of the Union.The afternoon of the same day as the employees'meeting, Cramer received a message that Buxton wished tosee him, whereupon he met with Buxton at approximately5 p.m. Buxton asked him to explain "what the $4.50 hourlyflat rate offer meant which the Company had proposed tothe Union." Also present were other shop employees whojoined in the conversation.5 Cramer answered not onlyBuxton's question but also those of other employees whowere present.ConclusionsTo recapitulate, the following alleged incidents are thebasis for the contention that Respondent violated Section8(a)(1).The first of these allegations is when Braido, thebody shop manager, while engaged in a discussion withAnderson, inquired what the latter "expected out of aunion contract." Also, when Anderson complained toBraido that he objected to not having the day off afterThanksgiving, to which Braido is purported to have repliedthat "if we weren't union, we would have the day off, thatthe people up front had it off" Grade's testimony thatMills, the service manager, allegedly told Grade, whoinitiated a discussion about the Union with Mills, that"things would be better off if we didn't have the Union."Lloyd Green, a mechanic, in a conversation which heinitiated withMills, alleged that Mills said: "without theUnion, he thinks the Company would probably run a lotbetter . . . that there probably would be more benefits."The issue here is whether Respondent, through Cramerand its supervisors, Braido and Mills, interfered with,restrained, and coerced employees Anderson, Grade, andGreen within the meaning of Section 8(a)(1) when theyallegedly made the statements detailed above.In determining whether the above allegations testified toby these employees are violations, the following facts mustbe considered: The background in which the conversationstook place, the time and manner under which it was made,and all the surrounding circumstances necessary to5Anderson, Tackett, Grade, and others6Nashua Manufacturing Corporation of Texas v N L R B,218 F 2d 88E,887 (C A5),Welch Scientific Co v N L R B,340 F 2d 199, 204 (C.A 2,1965)7American Federation of Musicians, Local 76, AFL-CIO,202 NLRB 6208SeeHoward Aero Co,119 NLRB 1531,General Electric Co,119NLRB 1821conclude whether the conversations testified to by theabove participants had the coercive characteristics pros-cribed by Section 8(a)(1) of the Act .6In applying these principles to the facts in the case athand, it is evident that there was no violation of Section8(a)(1),as the matters complained of by the GeneralCounsel had little, if any, tendency to restrain or coerce theemployees. The incidents complained of by the GeneralCounsel aredeminimisnon curat lex.Moreover, when oneconsiders the intimate, informal, and "first-name-basis"relationship which existed between the employees and theirsupervisors including Cramer, the president of the Compa-ny, the fact that they discussed working conditions and theUnion, and that all of these conversations were initiated bythe employees themselves, it would seem to be rathercaptious to hold that, under the circumstances presenthere, these friendly conversations require a ruling of anindependent violation of Section 8(a)(1) or that any usefulpurpose would be served by issuing a cease-and-desistorder based on them. The Board recently held "It is truethat some courts have held that the Board may notwithhold issuance of a remedial order once a violation isfound.We are not here disposed to find thequantumofmisconduct sufficient to constitute a violation. In thisconnection, we believe the courts are coming to the viewthat violations having little or no impact upon employeeexercise of statutory rights should not form the basis ofeither a proceeding or a remedy under our Act." 7Moreover, for the reasons indicated above, as well as thecredibility of Grade, the union steward, and Irvin to recallsome past events, there is insufficient evidence adduced bythe General Counsel on an overall perspective, upon whichtopredicate a finding that Respondent interfered with,restrained, or coerced the employees within the meaning ofSection 8(a)(1) of the Act.8CONCLUSIONS OF LAW1.Peyton Lincoln-Mercury is engaged in commercewithin the meaning of the Act.2.The Unions are labor organizations within themeaning of the Act.3.The Respondent has not committed unfair laborpractices within the meaning of Section 8(a)(1) of the Act.In view of the foregoing conclusions, and upon the entirerecord,9 it is found that the evidence warrants no findingthat the Respondent committed unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act, and itwill, therefore, be recommended that the complaint bedismissed in its entirety-9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, recommendations, and recommended Order shall, as providedin Sec 102 48 of the Rules and Regulations be adopted by the Board andbecome its findings, conclusions and order, and all objections thereto shallbe deemed waived for all purposes.